Citation Nr: 1534273	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-28 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for postoperative ulcers.

2. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from September 1967 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2006 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Review of Virtual VA and the Veterans Benefits Management System (VBMS) electronic files reveals documents in those files.

The issue of entitlement to an increased initial evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a July 1, 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to service connection for postoperative ulcers.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for postoperative ulcers.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).  The appellant has withdrawn the issue of service connection for postoperative ulcers; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.


ORDER

The issue of entitlement to service connection for postoperative ulcers is dismissed.


REMAND

The Veteran seeks an increased initial evaluation for PTSD.  In support of his claim, he has submitted the report of a private June 2015 psychosocial assessment.  This report notes the Veteran has been prescribed various psychiatric medications.  However, other than this report, and the report of a June 2012 VA examination, there is no medical evidence of record which addresses treatment for the Veteran's PTSD.  Given the Veteran is prescribed such medication, it appears likely there are outstanding records pertaining to treatment for PTSD, which would be helpful to the Board in adjudicating the instant appeal.  As such, a remand is required to attempt to obtain these records.

As a final note, the June 2015 assessment indicates the Veteran's PTSD may have undergone an increase in severity since the June 2012 VA examination.  Additionally, he reported some treatment between 2012 and 2014 at the Flint Vet Center.  On remand, the Veteran should be provided another VA examination to address the current severity of his service-connected PTSD.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request he provide the name and address of any medical provider that has treated him for PTSD.  For any non-Federal provider identified, the Veteran should be requested to sign and return the appropriate medical release.  After receiving response from the Veteran, reasonable attempts should be made to obtain the identified records.  Records from the Flint Vet Center of recent treatment should be sought.

2. Following completion of the above, schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD.  The entire claims file, to include all electronic records, must be reviewed by the examiner in conjunction with the examination.  The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's current service-connected psychiatric disability.  The examination report should include a full psychiatric diagnostic assessment, and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should also specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities including his employability.

To the extent the VA examiner's findings conflict with those of the June 2015 private psychologist, a discussion of the discrepancies should be provided.

3. The Veteran is to be notified that it is his responsibility to report for the examination and to be cooperative in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation should be associated with the file including the notice provided to the Veteran at his last known address and whether such notice was returned as undeliverable.

4. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, implement corrective procedures at once.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


